                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


BRIAN ABEL,

                     Plaintiff,

v.                                                       Case No. 21-10515

CURTIS,

                     Defendant.


     OPINION AND ORDER DISMISSING THE COMPLAINT WITHOUT PREJUDICE

       Plaintiff Brian Abel filed a pro se complaint in this case and an application to

proceed in forma pauperis. (ECF Nos. 1, 2.) On April 22, 2021, the court granted Abel

leave to proceed in forma pauperis and directed him to provide a full name and address

for Defendant Curtis. (ECF No. 4.) The court ordered Abel to provide this information

by May 31, 2021 and cautioned that failure to do so could result in dismissal of this

action. (Id.) Abel has not complied with the court’s order.

       Under Federal Rules of Civil Procedure 41(b), a federal court may sua sponte

dismiss a claim for failure to prosecute or comply with an order. Link v. Wabash R.R.

Co., 370 U.S. 626, 630-32 (1962); Steward v. City of Jackson, 8 F. App’x 294, 296 (6th

Cir. 2001). “The power to invoke this sanction is necessary in order to prevent undue

delays in the disposition of pending cases and to avoid congestion in the calendars of

the District Courts.” Link, 370 U.S. at 629-630.

       Abel’s failure to provide the Court with a full name and address for defendant

Curtis makes it impossible for this case to proceed. While the United States Marshal’s
Office is responsible for effecting service because Plaintiff is proceeding in forma

pauperis, the court is not required “to actively seek out the address of a defendant so

that service can be effectuated.” Fitts v. Sicker, 232 F. App’x 436, 444 (6th Cir. 2007).

The time for service of process under Federal Rule of Civil Procedure 4(m) has now

expired.

        Abel has not fulfilled his responsibility to provide the full name and address for

defendant Curtis despite being warned that failure to do could result in dismissal. He

also has not sought an extension of time or offered a reason for failing to comply with

the court’s order. According,

        IT IS ORDERED that the complaint (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE.

                                                             S/Robert H. Cleland
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
Dated: June 21, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, June 21, 2021, by electronic and/or ordinary mail.

                                                             S/Lisa Wagner
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\21-10515.ABEL.DismissalWithoutPrejudice.MBC.RMK.docx




                                                       2
